Citation Nr: 1750441	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  14-02 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.   Entitlement to a rating in excess of 10 percent for right knee degenerative joint disease.

2.   Entitlement to a rating in excess of 10 percent for left knee degenerative joint disease.

3.   Entitlement to a rating in excess of 20 percent for degenerative disc and joint disease of the lumbar spine.

4.   Entitlement to a rating in excess of 10 percent for degenerative joint disease with disc rupture of the cervical spine (previously evaluated as paracervical muscle tension).

5.   Entitlement to service connection for a left shoulder disorder (claimed as rotator cuff).

6.   Entitlement to service connection for a right shoulder disorder (claimed as rotator cuff).

7.   Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and D.P.


ATTORNEY FOR THE BOARD

Martha R. Luboch, Associate Counsel 


INTRODUCTION

The Veteran had active duty service from October 1973 to July 1980 and from July 1981 to November 1995.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

A claim for entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is part of an increased rating claim when such claim is raised by the record. Rice v. Shinseki, 22 Vet. App. 447 (2009). In a July 2017 statement, the Veteran's wife reported that he has been unable to work since July 2013 due to his service-connected disabilities which are currently under appeal. Thus, the Board finds that the issue of TDIU has been raised. 

The Board testified at a videoconference hearing before the undersigned Veterans Law Judge in May 2017. A transcript of the hearing is of record. At the hearing, the Veteran requested that the record be held open for 60 days in order to submit additional evidence. The record was held open and the Veteran has submitted additional evidence with a waiver of agency of original jurisdiction (AOJ) consideration. Regardless, however, as the Veteran perfected his appeal after February 2013, waiver of initial AOJ consideration is not required with respect to evidence submitted by the Veteran and his representative.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

With respect to the Veteran's increased rating claims, upon last examination with VA, the Veteran was not noted to have any flare-ups of the cervical spine or bilateral knees. The VA examiner additionally found that the Veteran was being examined during a flare-up of the lumbar spine; range of motion testing of the lumbar spine showed full range of motion.  More recently however, at his Board hearing, the Veteran testified that he experiences flare-ups of every condition. Specifically, he stated that he sometimes cannot even walk and must lay on a recliner with heating pads and ice to reduce the pain he experiences from his lumbar spine, cervical spine, and bilateral knees. He stated that this happens anywhere from 2-3 days per week. See May 2017 Board Hearing Transcript at 4.  The Veteran also submitted private treatment reports demonstrating potentially worsening symptomatology.  See a May 3, 2017 private treatment note indicating that pain in the neck and back has significantly increased over the last six months, and notations of limited motion.  The Veteran has also submitted a lay statement from his wife attesting to the Veteran having to be immobile two to three days weekly.  In light of the variance between symptoms assessed and described at the Veteran's last VA examination, and the evidence more recently submitted, in the form of private treatment records and competent testimony from the Veteran and his wife regarding worsening symptomatology, the Board finds that an updated VA examination of the cervical and lumbar spine, as well as the knees is necessary to provide a clear understanding of the Veteran's current disability picture.

Further, with regard to the Veteran's claims for service connection for a right and left shoulder disorder, the Board notes that in February 2017, a VA examiner opined that the Veteran did not have a current right shoulder disability as there was no evidence that the Veteran had a diagnosis of a torn rotator cuff. However, a review of the record reveals that during the appeal period, the Veteran had a diagnosis of degenerative joint disease in the AC and glenohumeral joints of the right shoulder with minimally downsloping acromion. Additionally, an MRI dated in October 2011 indicates that a constellation of findings on the MRI suggested posterosuperior impingement and minimal tendinopathy and/or intrasubstance partial tearing in the midportion of the supraspinatus tendon just proximal to the insertion; as well as subacrominal-subdeltoid bursitis. 

The February 2017 VA examiner also found that the Veteran's left shoulder disorder was less likely than not related to service as no degenerative joint disease was found on X-rays. In a later February 2017 addendum opinion, the VA examiner found that the Veteran's left shoulder condition was less likely than not incurred in or caused by service. As rationale, the examiner stated "in reviewing records and previous shoulder exam of [June 2011], there is no evidence that the Veteran had a diagnosis of a torn rotator cuff - this has only been reported over the years." 

However, an October 2011 MRI shows diagnoses of mild degenerative joint disease of the AC joint of the left shoulder, with downsloping of the posterior acromion. Private treatment records from November 2011 also note that the MRI showed "a complete tear of the supraspinatus region" of the left shoulder.

Therefore, addendum opinions are necessary to address whether any of the diagnosed disorders are at least as likely as not related to service. Further, the Veteran contends that his shoulder disorders may be related to his service-connected cervical spine disability as he states his pain radiates from his neck to his shoulders. The Veteran was found not to have any radiculopathy of the upper extremities secondary to his cervical spine disability on most recent examination. Therefore, an opinion should be rendered as to whether there is any relationship between the Veteran's diagnosed shoulder disorders and his service-connected cervical spine disability.

Finally, with regard to the Veteran's claim for TDIU, as described above, the issue was raised by the Veteran's wife in a July 2017 statement. As this issue has not been adjudicated, it is remanded for development and initial AOJ adjudication. Although the Veteran does not currently meet the schedular standards for eligibility for a TDIU under 38 C.F.R. § 4.16(a), 38 C.F.R. § 4.16(b) provides that such veterans are nevertheless entitled to such consideration on an extraschedular basis where appropriate.

Accordingly, the case is REMANDED for the following action:

1.   Provide the Veteran with appropriate VCAA notice with respect to a TDIU claim. The Veteran should be properly notified as to how to substantiate a claim for entitlement to TDIU. Provide the Veteran with a VA Form 21-8940 (Application for Increased Compensation Based on Unemployability) and request that he provide up-to-date information relevant to that issue. Conduct all appropriate development based on the information provided in the Veteran's TDIU application.

2.   Schedule the Veteran for VA examinations to determine the current severity of his service connected cervical spine, lumbar spine, and bilateral knees disabilities. The record, to include a copy of this Remand, must be reviewed by the examiner, and the examination report should note that review. Any indicated evaluations, studies, and tests should be conducted.

The examiner should record the ranges of motion testing for all noted disabilities. For each service-connected disability, range of motion testing should also include testing for pain on both active and passive motion, in weight bearing and non-weight bearing. If any of this testing is not feasible, the examiner should so report.

Significantly, the examiner must estimate any functional loss in terms of additional degrees of limited motion of both knees, cervical and lumbar spine experienced during flare-ups and repetitive use over time. If the Veteran's disabilities are not tested during flare-ups, the examiner should still provide an estimate as to the degrees of functional loss caused during a flare up based on all procurable medical evidence, to specifically include the Veteran's description as to the severity, frequency, duration of the flare-ups and his description as to the extent of functional loss during a flare-up.  If such estimates cannot be made, the examiner should provide an explanation as to why this is the case.  See Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017).

In addition to dictating objective test results, the examination reports should fully describe the effects of the Veteran's disabilities on his occupational functioning and daily activities.

With respect to the Veteran's cervical and lumbar spine disabilities, all associated neurological abnormalities (to specifically include cervical and lumbar radiculopathy, and/or cervical headaches) should be identified, with an assessment as to their respective levels of severity.  The examiner should specifically indicate whether the Veteran's cervical spine disability manifests in an associated neurological abnormality causing headaches.

3.   Obtain an addendum opinion from a new VA examiner regarding the Veteran's service-connection claim for a bilateral shoulder disorder.

As noted, the Veteran has been diagnosed with a left and right shoulder disorder during the appeal period.   The examiner is therefore asked to opine, even if the bilateral shoulder disabilities have since resolved:

(a)   Whether it is at least as likely as not that the Veteran's left shoulder disorder was caused by repeated pull-ups, push-ups and lifting weights, during personal training that occurred throughout the Veteran's 21 years of service;

(b)   Whether it is at least as likely as not that the Veteran's right shoulder disorder was caused by repeated pull-ups, push-ups and lifting weights, during personal training that occurred throughout the Veteran's 21 years of service.

The examiner should consider the Veteran's May 2017 hearing testimony whereby the Veteran described that while he did own a contracting business, he did not perform much of the manual labor. The examiner should additionally consider the Veteran's reports of pain in his shoulders since service. 

(c)   The examiner is also asked to opine whether it is at least as likely as not that the Veteran's left shoulder disorder was caused or aggravated beyond its natural progression by his service-connected cervical spine disability;

(d)   Whether it is at least as likely as not that the Veteran's right shoulder disorder was caused or aggravated beyond its natural progression by his service-connected cervical spine disability;

The examiner is asked to consider the private treatment records dated in May 2017 which indicate "examination of the [the Veteran's] neck reveals pain across the base of his neck. He has tight bands and tender points throughout the cervical paraspinal muscles, trapezial muscles, and suprascapular area. He has good use and function of his upper extremities without any focal shoulder pain, although he describes diffuse radiating pain throughout his neck and into the deltoid area." 

The examiner must explain the rationale for all opinions, discussing relevant evidence and medical principles as necessary.

4.   When the development requested has been completed, the case should be reviewed by AOJ on the basis of additional evidence. The AOJ should be sure to readjudicate all claims, including TDIU. If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity to respond before the case is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


